Citation Nr: 1419361	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for antiphospholipid syndrome (also known as Hughes Disease), to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has antiphospholipid syndrome, also known as Hughes Disease, as a result of herbicide exposure in active service.  In the alternative, there seems to be evidence that the Veteran's claimed antiphospholipid syndrome may be secondary to his service-connected coronary artery disease. 

In a private treatment record dated in May 2011, Dr. T. G., states that the Veteran has white matter lesions on MRI scan and had cognitive function and ringing in his ears in the past.  The lesions are felt to be ischemic.  His cardiac and neurological problems are possibly related to antiphospholipid antibodies and the syndrome.  The physician also noted that recently antiphospholipid antibodies have been strongly linked to angioplasty and angioplasty failure and may be part of the antiphospholipid syndrome.  

Although the Veteran has suggested that the antiphospholipid syndrome may be responsible for his service-connected coronary artery disease, Dr. T.G.'s general reference to the problems being "related" also gives rise to the possibility that the service-connected coronary artery disease may have caused or aggravated the claimed disorder.

Given the limited evidence in the claims file, the Board finds a VA examination is necessary to determine the nature and etiology of the antiphospholipid syndrome.  The Board notes that the Veteran declined a VA examination in October 2010; however, a VA examination is necessary to determine the claim.  The Veteran is advised that failure to report to the scheduled examination(s), without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655(a), (b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

In a statement dated in August 2010, the Veteran reported treatment from St. Mary's Hospital in Waterbury, Connecticut, under the care of Dr. T. G.  However, only a single treatment record dated in May 2011 has been included in the claims file from Dr. T. G.  The Board finds the AMC should attempt to obtain authorization and any additional outstanding private treatment records related to the Veteran's service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claimed antiphospholipid syndrome at St. Mary's Hospital.  The Veteran should be provided with the appropriate VA Form 21-2142 with instructions to complete it in order for VA to assist him in obtaining private treatment records.

2.  After the above development is completed, the AMC should schedule the Veteran for a VA examination from an appropriate VA examiner to determine the nature and etiology of the Veteran's claimed antiphospholipid syndrome.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide a written response to the following inquiry:

a)  Does the Veteran have antiphospholipid syndrome?

b)  If so, identify all current symptoms and manifestations related to that syndrome.

c)  If so, is it at least as likely as not (i.e. a 50 percent or greater probability) that any diagnosed antiphospholipid syndrome is (1) etiologically related to his active service to include herbicide exposure or (2) that it has been caused or permanently aggravated by his service-connected coronary artery disease?

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent, must be associated with record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The AMC should also undertake any other development it determines to be warranted.

5.  Then, the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


